Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the recycle pump transferring the SPAC adsorbed contaminants at a flow rate greater than the influent flow rate to the ceramic membrane filter unit which separates treated water from the contaminant adsorbed SPAC as permeate” in lines 7-10 on page 4 renders the claim indefinite because it is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5505841 (hereinafter referred as “Pirbazari”), in view of Removal of per- and polyfluoroalkyl substances using super-fine powder activated carbon and ceramic membrane filtration, Journal of Hazardous Materials 366 (2019) 160–168 (hereinafter referred as “Murray”), and CN 201999762 (hereinafter referred as ‘762, refer attached English language machine translation for claim mapping).
Regarding claim 8, Pirbazari teaches a  system (fig. 4) for removing contaminants from water, the system comprising 1) a pressurized sorption reactor (recirculation reservoir) in fluid communication with an influent line (218), and a powdered activated carbon (PAC) feed line in communication with the influent line to add PAC to the influent (refer carbon slurry reservoir 220 and pump 222 supplying PAC to the recirculation reservoir via influent line 218); the sorption reactor receiving an influent flow of water to be treated (from reservoir 210) and PAC (from reservoir 220), the sorption reactor having a pressurized tank (the recirculation reservoir comprises a pressure gauges 236 which is indicative of the recirculation reservoir being a pressurized tank; also refer claim 1 claiming that “said adsorbent particle suspension at a pressure greater than atmospheric pressure”); a slurry effluent line (240) in communication with a discharge of the sorption reactor and a recycle pump (recirculation pump) in the slurry effluent line; a cross-flow ceramic membrane filter (260) in fluid communication with the slurry effluent line (240) of the sorption reactor, the recycle pump transferring the PAC with adsorbed contaminants to the ceramic membrane filter unit which separates treated water from the contaminant adsorbed PAC as permeate; a permeate line (280) in fluid communication with the ceramic membrane filter for removing the treated water as permeate; a retentate line (276) in fluid communication with the ceramic membrane filter and the sorption reactor to return the PAC to the reactor; a concentrate line (290) for removing PAC.
Pirbazari teaches returning PAC to the sorption reactor and does not disclose that the SPCA is returned to the influent line. However, it would have been an obvious matter of design choice to one of ordinary skill in the art to return the PAC from 
The limitation “for removing contaminants, including polyflouroalkyl substances (PFAS)” is intended use of the system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). It should also be noted that material worked upon by the apparatus does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The limitation “said tank having a volume capable of retaining the influent and SPAC slurry an approximate thirty to sixty minute retention time so that the contaminants to be removed are adsorbed by the SPAC in the slurry” is reciting a function and manner of operating the tank without imparting additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 
The limitation “the recycle pump transferring the SPAC with adsorbed contaminants at a flow rate greater than the influent flow rate to the ceramic membrane filter unit” is reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
Pirbazari does not disclose that the PAC is a sub-micron powdered activated carbon, and that the system comprises a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter.
Murray discloses treatment of drinking water contaminated with per- and polyfluoroalkyl substances (PFASs) by super-fine powder activated carbon (SPAC) having particle diameter of less than 1 micron coupled with ceramic microfiltration for removal of PFASs (Abstract). Murray discloses that SPAC is a superior adsorben compared to granular activated carbon due to high specific surface area and faster adsorption kinetics (Abstract). Murray also teaches that back-pulses with permeate water were performed for 2 s at 5 min intervals to prevent membrane fouling during long-term experiments (P162/Left column/Paragraph 2.1.1).
Pirbazari and Murray are analogous inventions in the art systems for removal of contaminants by treatment with PAC and microfiltration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 
Modified Pirbazari does not teach that the tank of the sorption reacting comprises a baffle.
‘762 teaches an activated carbon adsorption equipment for adsorbing and removing contaminants in water [0002], the adsorption device comprises a tank having compartment dividers that divide the tank body into multiple compartments, the tank comprises a baffle that is vertically and evenly distributed on the inner wall of the circumference of each of the compartment [0017]. ‘762 discloses that the design ensures that utilization of rate of activated carbon is greatly improved [0017].
Modified Pirbazari and ‘762 are analogous inventions in the art of reactors comprising activated carbon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorption reactor of modified Pirbazari with teachings of ‘762 to provide baffle(s) to improve utilization of activated carbon.
Regarding claim 9, modified Pirbazari teaches limitations of claim 8 as set forth above. Murray further discloses that the SPAC has a mean particle diameter of 0.88 microns (P162/Left column/Paragraph 2.2). 
Regarding claim 10, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari further discloses that “The types of chemical species separated, 
Regarding claim 11, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari discloses a PAC feed system in fluid communication with the influent line (see fig. 4). Murray also discloses a SPAC feed system in fluid communication with the influent line (Refer fig. 1).
Regarding claim 12, the limitation “wherein the contaminants to be removed include perflouroalkyl and polyflouroalkyl substances (PFAS)” is reciting material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 
Furthermore, Murray discloses that the contaminants to be removed include PFAS (abstract).
Response to Arguments
Applicant’s arguments with respect to rejection of claim 8 under 35 USC 112 is moot in view of the claim amendment. However, the claim amendment raises new rejection under 35 USC 112. See claim rejections above. 
Applicant’s arguments with respect to claim(s) 8-12 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777